Crownhart, J.
.This is an attempted appeal in a criminal •cause, wherein the lower-court sustained the demurrer to defendant’s plea of former jeopardy. An appeal is a purely statutory proceeding. Thé statute makes no provision for appeal to this court in criminal cases. On the other hand, the practice for obtaining review in this court of proceedings in the lower courts in criminal cases is by writ of error as provided in sec. 4724, Stats. This court has no jurisdiction of this cause for the reasons stated. Therfefore the appeal should be dismissed.
By the Court. — The appeal from the order of the lower court is dismissed for lack of jurisdiction.